Citation Nr: 0738173	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to March 
1969.  The veteran died in December 2003.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.  

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts the service-connected diabetes mellitus Type II 
contributed to the veteran's cause of death as it routinely 
affected organs, nerves, and hindered the veteran's body's 
ability to heal itself.  She further contends that the 
service-connected diabetes mellitus type II reduced the 
veteran's ability to ward off the diseases, i.e. respiratory 
failure, chronic obstructive bronchitis, and pneumoconiosis, 
which caused his death.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

At the time of the veteran's death, service connection was in 
effect for diabetes mellitus and bilateral peripheral 
neuropathy of the lower extremities associated with diabetes 
mellitus Type II.  

The death certificate indicates the veteran died in December 
2003 as a result of respiratory failure, chronic obstructive 
bronchitis and pneumoconiosis.  Diabetes mellitus was listed 
as a significant condition contributing to death but not 
related to the immediate cause of respiratory failure.  

After a preliminary review of the record, the Board has 
determined that the terminal records have not been associated 
with the claims folder.  The death certificate indicates the 
veteran expired in the emergency room at the Samaritan 
Medical Center, Watertown, New York, in December 2003.  Such 
must be obtained upon remand.  38 C.F.R. § 3.159(c)(1).  

The Board shall defer adjudication of the claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
pending development and adjudication of the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  

This notice must include notice of the type of evidence 
necessary to receive a higher disability rating, as well as 
notice of the type of evidence necessary for the assignment 
of an effective date if a higher rating is awarded.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal 
pursuant to Dingess.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The appellant should be given an 
opportunity to submit evidence to support 
her assertions that the service-connected 
diabetes mellitus contributed to the 
cause of the veteran's death.  The 
appellant should be asked to provide 
information concerning all treatment 
received by the veteran for diabetes 
mellitus Type II since service.  Any 
outstanding VA records should be obtained 
by the RO.  

2.  The RO should communicate with the 
appellant and inform her of the 
evidentiary requirements and 
responsibilities for submitting relevant 
evidence pertaining to her claims for 
service connection for the cause of the 
veteran's death and DIC under the 
provisions of 38 U.S.C.A. § 1318, 
pursuant to VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.         § 
3.159(b). The RO should inform the 
appellant of what is needed to assign a 
disability rating and an effective date 
in the event that service connection is 
granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  After securing the necessary 
releases, the RO should request emergency 
department records for  the veteran from 
the Samaritan Medical Center, Watertown, 
New York in December 2003, which are not 
currently associated with the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.  

4.  After completion of the above 
development, the RO should again 
adjudicate the appellant's claims for 
service connection for the cause of the 
veteran's death and DIC under the 
provisions of 38 U.S.C.A. § 1318.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this remand is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  

The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the appellant until she is so notified by the RO.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




